PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Low et al.
Application No. 15/797,843
Filed: 30 Oct 2017
For: LIGHTING SYSTEMS AND METHODS COMBINING VISIBLE AND NON-VISIBLE LIGHT CONVERTING PHOSPHOR
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to withdraw holding of abandonment filed November 1, 2021.

The petitions are GRANTED.

The application was held abandoned for failure to timely submit a reply to the non-final Office action mailed March 26, 2021, which set a three (3)-month shortened statutory period for reply. On October 1, 2021 a Notice of Abandonment was mailed, stating that the application was abandoned in view of the lack of a reply to the non-final Office action mailed March 26, 2021.On October 5, 2021 (certificate of mailing date September 27, 2021) a response to the non-final Office action was mailed with a three (3) month extension of time.

Petitioner’s counsel asserts that a reply was timely filed with a certificate of mailing dated September 27, 2021. A copy of the reply was filed, and petitioner’s counsel, patent practitioner William L. King, III, personally attests that the reply and extension of time were transmitted to the USPTO with a certificate under 37 CFR 1.8 on September 27, 2021. A copy of a postcard receipt itemizing the receipt of the amendment, extension of time, drawings, and PTO 2038 credit card form has been supplied with the petition. The postcard receipt has an “Office-date” stamp of October 5, 2021.

37 CFR 1.8(b) states:

In the event that correspondence is considered timely filed by being mailed or transmitted in accordance with paragraph (a) of this section, but not received in the U.S. Patent and Trademark Office after a reasonable amount of time has elapsed from the time of mailing or transmitting of the correspondence, or after the application is held to be abandoned, or after the proceeding is dismissed, terminated, or decided with prejudice, the correspondence will be considered timely if the party who forwarded such correspondence:

(2) Supplies an additional copy of the previously mailed or transmitted correspondence and certificate; and
(3) Includes a statement which attests on a personal knowledge basis or to the satisfaction of the Director to the previous timely mailing or transmission. If the correspondence was sent by facsimile transmission, a copy of the sending unit’s report confirming transmission may be used to support this statement. If the correspondence was transmitted via the Office electronic filing system, a copy of an acknowledgment receipt generated by the Office electronic filing system confirming submission may be used to support this statement.

Items (1)-(3) above have been supplied.

The date stamp on the postcard receipt is after the due date for reply, but the showing of record, based on the certificate of mailing under 37 CFR 1.8, is that the reply and extension of time were timely filed on September 27, 2021.

As September 26, 2021, the date three months after the expiration of the three month period after the mailing of the non-final Office action mailed March 26, 2021, fell on a Sunday, the reply filed Monday, September 27, 2021 was filed on the next business day and is considered a timely reply (37 CFR 1.7(a)).

As petitioner has provided convincing evidence that a reply was mailed to the USPTO in accordance with 37 CFR 1.8 on September 27, 2021, the showing of record is that a response was timely filed, and there is no abandonment in fact.

The holding of abandonment is withdrawn, and the Notice of Abandonment is vacated.

The application is being referred to Technology Center Art Unit 2829 for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET